                                                      ^ilia's
                                                us.DISTRICT COf(i
           IN THE UNITED STATES DISTRICT COURj^N^PiAH Dlv.
               THE SOUTHERN DISTRICT OF GEORGIA             ^    ■c
                       SAVANNAH DIVISION                   PM !• 49
UNITED STATES OF AMERICA,
                                                   SO.OiST. OF 6A.
V.                                         Case No.   CR419-106


JIMMY PUJOLS, ET AL,


               Defendan'b



     Marcela C. Mateo, counsel of record for the United States        of

America in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and     trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     so ORDERED this jcJ^ day of December 2019.



                              WILLIAM T. MOORE, ♦^JR.
                              UNITED   STATES   DISTRICT   COURT
                              SOUTHERN DISTRICT OF GEORGIA
